Citation Nr: 1444352	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran's income is excessive for purposes of eligibility for Department of Veterans Affairs (VA) non-service-connected disability pension benefits.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
		United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 determination issued by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's March 2006 claim for VA non-service-connected disability pension benefits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Relevant documentary evidence has been added to the record since the February 2014 Supplemental Statement of the Case (SSOC) and has been considered pursuant to the Veteran's September 2011 and February 2014 waivers of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a spouse.

2.  Effective March 2006, the maximum annual rate of improved pension for a Veteran with one dependent was $13,855.00.

3.  The Veteran's countable annualized income was between $23,190 and $25,463 for the year from March 2006 to March 2007, exceeding the maximum annual rate of improved pension. 




CONCLUSION OF LAW

The Veteran's family income is excessive and precludes him from receiving pension benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June and November 2006, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claim for non-service-connected disability pension benefits; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was instructed to submit any evidence in his possession that pertained to his claim.  Thus, the Veteran was not precluded from participating effectively in the processing of his claim for pension.   

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007).  All relevant records have been secured.  

Non-Service-Connected Pension Benefits

In March 2006, the Veteran applied for VA nonservice-connected disability pension benefits.  In May 2007, the RO denied his claim.  The Veteran filed a timely notice of disagreement (NOD) with the decision in June 2007.  In August 2011, the RO issued a SOC.  In September 2011, the Veteran appealed the May 2007 denial to the Board.  During the pendency of the appeal, in June 2013, the Veteran also applied for special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status.  

Basic entitlement to non-service-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3) (2013).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 C.F.R. § 3.3(a)(3)(v) (2013).  The MAPR is adjusted from year to year.  

In addition to the criteria noted above, 38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351.  To qualify for special monthly pension (SMP), the Veteran must first establish his entitlement to improved pension benefits.  See 38 U.S.C.A. §§ 1502; 38 C.F.R. §§ 3.351(b), (c), (d) and 3.352.  

As indicated, the Veteran has sought pension benefits for the year beginning March 2006.  He has had one dependent since then (his spouse).  Effective March 2006, the maximum annual rate of improved pension for a veteran with a spouse was $13,855.00.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, to be eligible, the Veteran's family countable income must be below that amount.   

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2013).  Such income includes compensation paid by the United States Department of Labor, Office of Workers' Compensation Programs, Social Security Administration, or the Railroad Retirement Board, or pursuant to any worker's compensation or employer's liability statute, or damages collected because of personal injury or death.  However, medical, legal, or other expenses incident to the collection or recovery of the amount of the award or settlement may be deducted.  38 C.F.R. § 3.271(g).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement  to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued  pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts in banks and similar institutions acquired by reason of death of the other joint owner; and medical expenses paid within the applicable year and are in excess of five percent of the MAPR.

Pursuant to his March 2006 application, the Veteran reported that he and his spouse each received Social Security Administration (SSA) retirement benefits in the amount of $23,714, and additional annual retirement benefits in the amount of $2749, for a total family income of $25,463.  This amount is above the MAPR of $13,855.00. 

The Veteran has submitted into the record information regarding medical expenses.  Even assuming that each of the expenses submitted is properly deducted from annual income, the Veteran's remaining annual income still exceeds the MAPR of $13,855.00 in effect in March 2006.  Further, the annual income exceeds the $20,924 limit for SMP for a veteran in need for regular aid and attendance and/or housebound status.   

The Board notes that it has reviewed the applicable MAPR and income figures provided in the record during the entire appeal period (i.e., since March 2006).  Nevertheless, for each calendar year since the original claim for pension - in which the Veteran has provided specific information regarding his annual income - the annual income has exceeded the limits, for either MAPR for a veteran with a dependent, or for a veteran (with a dependent) who is also in need for regular aid and attendance and/or housebound status.  For example, in 2013, the Veteran's annual household income was reported as $27,159.60.  He reported no deductible expenses for 2013.  The MAPR for in 2013 was $16,569, and $25,022 for a veteran in need for regular aid and attendance and/or housebound status.   

While the Board sympathizes with the Veteran's situation, it is bound by the laws and regulations governing VA benefits.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to non-service-connected pension benefits.   


ORDER

The Veteran's income for the year 2006 to 2007 is excessive for the receipt of VA non service-connected pension benefits.  The appeal is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


